Citation Nr: 1540327	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-32 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD), also claimed as depression, anxiety, and insomnia.

3.  Entitlement to service connection for an acquired psychiatric disorder other than dementia, claimed as PTSD.

4.  Entitlement to service connection for Parkinson's Disease, to include as due to herbicide exposure.

5.  Entitlement to service connection for dementia, claimed as a psychiatric disorder.

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1960 to September 1962,

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and June 2012 rating decisions by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In pertinent part, the July 2007 decision confirmed and continued a previous denial of service connection for PTSD, while the June 2102 decision confirmed and continued prior denials of service connection for hearing loss and tinnitus, and denied service connection for Parkinson's Disease for the first time.

Although the RO appears to have reopened and considered the previously denied claim regarding PTSD on the merits, the Board must consider the propriety of reopening prior to addressing the merits of the underlying claim.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened...."). The claims have therefore been recharacterized as above.

Further, the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  His claim for PTSD is therefore considered to include all those mental health symptoms he alleges to be related to service, along with their various current diagnoses.  In this case, however, a second claim for dementia as a co-morbid disorder has been separated out based on current medical evidence.

The Veteran testified at a May 2015 hearing, held before the undersigned at the RO;  a transcript of such is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for PTSD and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the May 2015 hearing, on the record and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his appeal for service connection for hearing loss.

2.  Service connection for PTSD was denied in a July 1999 decision, on the grounds that no nexus to service, to include a valid stressor, was shown.  Although the Veteran initiated an appeal, he failed to perfect such.

3.  Evidence received since July 1999 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran set foot in Vietnam when serving aboard the U.S.S. Esteem (MSO-438) in January 1962, and is therefore presumed exposed to herbicides.

5.  Currently diagnosed Parkinson's Disease is presumed to be related to herbicide exposure.

6.  Currently diagnosed dementia, impacting cognitive functions such
as memory, language, and executive functioning, is caused by Parkinson's Disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection of bilateral hearing loss are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The July 1999 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  The criteria for reopening of a previously denied claim of service connection for PTSD are met.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 3.102, 3.156 (2015).

4.  The criteria for service connection of Parkinson's Disease are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection of dementia are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202 , 20.204(b).  At the May 2015 board hearing, the Veteran stated that he wished to withdraw his appeal with regard to service connection of bilateral hearing loss.

As the Veteran has withdrawn the appeal with regard to that issue in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal with regard to each of the claims decided here.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material

As is noted above, the RO has in fact reopened the previously denied claim and considered it anew on the merits.  However, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In July 1999, the RO denied service connection for PTSD, based on findings that no nexus to service, to include occurrence of a stressor, was shown.  Service treatment records were negative for psychiatric problems, and the Veteran's allegations of combat and having been captured by the enemy were unsupported.  His current diagnosis of PTSD was therefore not valid.  The Veteran did not appeal that decision, nor did he file additional relevant evidence within one year which would require reconsideration under 38 C.F.R. § 3.156(b).  The Board notes that the July 1999 decision was itself a reconsideration of a June 1999 decision, made following receipt of service treatment records.  The July 1999 decision is final.  38 C.F.R. § 20.1103.

Since July 1999, the Veteran has alleged additional stressor events, to include being subject to a personal assault when being held in the brig, and being afraid of hostile enemy action when his ship engaged in minesweeping and patrol duties in Da Nang harbor.  For purposes of reopening, the credibility of his allegations is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Neither stressor allegation has been properly developed at this time, particularly as regards the allegation of fear of enemy action.  Because that allegation may support a diagnosis of PTSD under current regulations, such development is required, and that may lead to the discovery of evidence to verify the stressors and substantiation of the claim.  Reopening is therefore required.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A nexus between service and certain listed disabilities may be presumed in the case of Veteran who was exposed to herbicides in service.  An herbicide agent is defined as one of the chemicals used in Vietnam from January 9, 1962, to May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  A Veteran may establish actual exposure, or he may rely on a presumption to show such.  Exposure is presumed when a Veteran set boots on the ground in Vietnam during the above period, regardless of the length of stay.  38 C.F.R. § 3.307(a)(6)(iii).  Parkinson's Disease is among the listed presumptive conditions.  38 C.F.R. § 3.309(e).

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Parkinson's Disease

Service personnel records establish that the Veteran was serving aboard the U.S.S. Esteem (MSO-438) during the time period when it was cruising the offshore waters of Vietnam from December 1961 to February 1962.  The ship repeatedly anchored in Da Nang harbor, relatively close to shore, while conducting minesweeping and interdiction duties.  During one of those anchorings, in late January 1962, the deck logs indicate that the Veteran was AWOL overnight.  He asserts he was ashore; the reasons he provides for not reporting to the ship in a timely fashion vary wildly, but regardless, the only logical place he could have been if not aboard was ashore.  Resolving all doubt in favor of the Veteran, the Board therefore finds that the Veteran set foot ashore in Vietnam after January 9, 1962, and is presumed to have been exposed to herbicides.

As is noted above, Parkinson's Disease is a listed presumptive condition for herbicide exposed Veterans.  The Veteran's medical records make clear that the disease has been diagnosed, and given his exposure to herbicides, a nexus to service is presumed.  The Board notes that while the presumption is rebuttable, no contrary evidence is of record.

Accordingly, service connection for Parkinson's Disease is warranted.

	Dementia

At a January 2012 VA mental disorder examination, the VA psychologist diagnosed dementia as a psychiatric disorder, and related such to Parkinson's Disease.  She conducted several objective tests, and noted deficits in language (aphasia) and executive functions (planning, sequencing, etc.).  The pattern of impairment shown by the Veteran was consistent with Parkinson's Disease.  

As Parkinson's Disease is now service-connected, the dementia arising out of such is service-connectable on a secondary basis.  

The Board notes that the examiner also diagnosed a pain disorder, and treatment records continue to note PTSD or a similar condition marked by depression, anxiety, and insomnia.  She offered no opinion regarding any nexus to service or a service-connected disability for the co-morbid psychiatric conditions, and such are the subject of a separate appeal.


ORDER

The appeal for service connection of bilateral hearing loss is dismissed.

New and material evidence having been received, reopening of the previously denied claim of service connection for PTSD is granted.

Service connection for Parkinson's Disease is granted.

Service connection for dementia, as secondary to Parkinson's Disease, is granted.


REMAND

Remand is required with regard to the remaining claims, for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

	Psychiatric Disorder

At the May 2015 hearing, the Veteran described an additional stressor event, in which he was assaulted by several sailors while under confinement just prior to his discharge.  Service personnel records do in fact show that he was court-martialed and confined for a week in July 1962, but treatment records fail to show any treatment for or complaints of traumatic injuries around that time.  On remand the Veteran should be asked to provide additional details to facilitate further inquiry to verify the stressor, if possible.

More importantly, the Veteran has referred several times to his fear of enemy action.  He discusses interdicting armed junks and his ship exchanging fire with such several times.  While the specific incidents have not been verified during his service aboard the Esteem, they are consistent with the circumstances of the vessel's responsibilities off the coast of Vietnam.  Regulations provide that if a claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  38 C.F.R. § 3.304(f)(3).  Remand is required for an examination to assess the adequacy of the Veteran's complaints, and to obtain a valid diagnosis and nexus opinion.

The Board also notes that the Veteran's claim has been expanded to include not only PTSD, but also the depression, anxiety, and insomnia symptoms he reports, as well as any diagnosed acquired psychiatric condition accounting for such.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Treatment and examination notes indicate several competing diagnoses; on remand, clear diagnosis is necessary.  Further, clear statements regarding whether any diagnosed condition is caused or aggravated by service or a service-connected disability is required.

	Tinnitus

A VA examiner has opined that currently diagnosed tinnitus is related to hearing loss, which is itself related to in-service noise exposure.  However, the audio examination upon which that opinion was rendered has been invalidated due to a lack of valid testing results.  Further, the Veteran has withdrawn his claim of service connection for hearing loss, making a secondary grant of benefits impossible.

However, the Veteran has also alleged, as at the May 2015 hearing, that his tinnitus is related directly to service, as a result of noise exposure.  The Board finds that two of his allegations of exposure are credible.  He states he slept in a forward berth near an engine room, which was noisy, and he asserts that his duty station exposed him to the fire of the Esteem's bow armament, which was either a single 40 mm cannon or twin 20 mm guns.

Other assertions, such as being exposed to combat ashore in Vietnam, being taken captive by the enemy for anywhere from 18 hours to 10 days, or having junks explode in close proximity, are not found to be credible.

Given the conceded noise exposure, however, an adequate VA examination and medical opinion are required.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any updated VA treatment records from the medical center in Tucson, Arizona, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 2014 to the present.

2.  Schedule the Veteran for a VA audio examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant documents must be printed and provided for review.

The examiner must opine as to whether current tinnitus is caused or aggravated by in-service acoustic trauma, which consists of a noisy bunk area near an engine room and being near (but not firing) a 40 m or twin 20 mm guns aboard ship.  No other in-service acoustic trauma is established.

A full and complete rationale for all opinions expressed is required.

3.  Schedule the Veteran for a VA initial PTSD/mental disorders examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant documents must be printed and provided for review.

The examiner must first identify all current acquired psychiatric disorders.  For each diagnosed condition, the examiner must opine as to whether it is at least as likely as not that such is caused or aggravated by service.

The presence of PTSD must be specifically addressed, to include discussion of the adequacy of the Veteran's fear of hostile enemy action as a stressor event.

Further, the January 2012 diagnosis of a pain disorder must be discussed, and the examiner must opine as to whether service-connected Parkinson's Disease contributes to psychiatric symptomatology, separately and distinctly from dementia.  In other words, is Parkinson's Disease one of the conditions contributing to a pain disorder and associated depression?

A full and complete rationale for all opinions expressed is required.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


